Order of the County Court of Kings county sustaining demurrer reversed, and the demurrer overruled, with ten dollars costs and disbursements. The counterclaim, if proved in its full extent and meaning, would give defendant the right to recover at least the expenses which defendant had incurred and which plaintiff is alleged to have agreed to supply. The fact that defendant claims á large amount of damages, which he probably will not be able to establish at the trial, is no reason for sustaining a demurrer to the counterclaim. Jenks, P. J., Rich, Putnam, Blackmar and Kelly, JJ., concur.